Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


        Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the preamble recites extracting nickel or both nickel and lithium from a nickel/lithium solution however nowhere in the process steps (A)-(C) is recitation of extracting nickel found which renders the claim indefinite as to its metes and bounds.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad “pH … between about 1.0 to about 10.0”, and the claim also recites “pH … optionally about 1.0 to about 7, optionally 1.0 to about 6.0” which is the narrower statement of the range/limitation. 
In the present instance, claim 5 recites the broad “less than 1000 parts per million Li+”, and the claim also recites “optionally less than 100 parts per million Li+, optionally less than 10 parts per million Li+” which is the narrower statement of the range/limitation.
In the present instance, claim 16 recites the broad “pH … between about 1.0 to about 10.0”, and the claim also recites “pH … optionally about 1.0 to about 7, optionally 1.0 to about 6.0” which is the narrower statement of the range/limitation. 
In the present instance, each of claims 19-21 recites the broad “less than 1000 parts per million Li+”, and the claim also recites “optionally less than 100 parts per million Li+, optionally less than 10 parts per million Li+” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claims 1, 16, “the lithium selective extractant suitable to extract lithium” is indefinite; it appears that  --the lithium selective extractant extracts lithium--  was intended. 
In claim 1, “with less Li+ than said Ni+/Li+ solution” is indefinite; it appears that   --containing less Li+ than contained in said Ni+/Li+ solution--  was intended.
In claim 3, “ammonium carbonate, bicarbonate” is indefinite; it appears that       --ammonium carbonate, ammonium bicarbonate--  was intended.
In claim 8, “selected form the group consisting of … or any blend … these reagents” is improper Markush language and thus indefinite; it appears  --selected from the group consisting of … and any blend thereof--  was intended.
In claim 13, “wherein steps (B) and (C) … adjusting solution” is indefinite as to the meaning of this language which renders the metes and bounds of this claim indefinite.
In claim 15, “said LiNiO2 compound” is indefinite as it does not have proper antecedent basis in the claim.
In claim 16, “with less Li+ than said contained in said nickel poor solution” is indefinite; it appears that  --containing less Li+ than contained in said nickel poor solution--  was intended.
In claim 17, “ammonium carbonate, bicarbonate” is indefinite; it appears that       --ammonium carbonate, ammonium bicarbonate--  was intended.
In claim 17, --and--  should be inserted before “ammonium hydroxide” otherwise it is improper Markush and thus indefinite.
In claim 23, “an a phosphinic acid” renders the claim indefinite; it appears that   --a phosphinic acid--  was intended.
In claim 24, “selected form the group consisting of … or any blend … these reagents” is improper Markush language and thus indefinite; it appears  --selected from the group consisting of … and any blend thereof--  was intended.
In claim 29, “wherein steps (C) and (D) … adjusting solution” is indefinite as to the meaning of this language which renders the metes and bounds of this claim indefinite.
In claim 30, “said LiNiO2 compound” is indefinite as it does not have proper antecedent basis in the claim.
Claims 8 and 24 contain the trademark/trade name LIX 54-100 and LIX 55 and CYANEX 936 and CYANEX 923.  
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
In the present case, the trademark/trade name is used to identify/describe an extractant and, accordingly, the identification/description is indefinite.


Double Patenting
Claim 21 is objected to under 37 CFR 1.75 as being a duplicate of claim 20. When two claims in an application are duplicates, it is proper after allowing one claim to object to the other as being a duplicate of the allowed claim.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japan 2007/122885(IDS).
JP ‘885 teaches or at least suggests the process of leaching a nickel and lithium waste battery with hydrochloric acid, see [0026], which would provide chloride ion, and then adding a carbonation agent such as soda ash or a neutralizing agent such as NaOH to precipitate and remove nickel as a salt at a pH of 6.5, see [0029].  Also taught is that the pH can be adjusted to 1.5 with the HCl prior to solvent extracting the lithium with a phosphonic acid or phosphonate, see [0026] and [0032], in a diluent such as Teclean N20, which is a naphthenic hydrocarbon, see [0052].  The dependent claims are drawn to process parameters which are known in the art or would have been obvious to adjust to that which provides the best results.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Bos whose telephone number is (571)272-1350. The examiner can normally be reached M,Th,F 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. BOS
Primary Examiner
Art Unit 1736



/STEVEN J BOS/Primary Examiner, Art Unit 1736